—Motion for permission to proceed as poor person *965and assignment of counsel denied. Memorandum: Petitioner has failed to set forth facts that would support a CPLR article 78 proceeding. Petitioner contends that he was denied a hearing before he was classified a level 3 sex offender. However, a hearing was scheduled, petitioner refused to attend and, on petitioner’s motion, this Court vacated the transport order (Matter of Ferrara, 234 AD2d 1015). If a hearing was not held, it was because petitioner refused to attend. Present—Green, J. P., Lawton, Doerr, Boehm and Fallon, JJ.